Name: Commission Regulation (EEC) No 3275/85 of 22 November 1985 amending for the second time Regulation (EEC) No 2033/85 relating to the guaranteed total quantities of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 85 Official Journal of the European Communities No L 314/7 COMMISSION REGULATION (EEC) No 3275/85 of 22 November 1985 amending for the second time Regulation (EEC) No 2033/85 relating to the guaranteed total quantities of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1298/85 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1305/85 (4), and in particular the second subparagraph of Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 2033/85 (*), as amended by Regulation (EEC) No 2893/85 (*) has provided for the adaptation of the guaranteed total quan ­ tities of milk and milk products ; Whereas for the Netherlands the guaranteed total quan ­ tities of deliveries on the one hand and the total quanti ­ ties of direct sales to consumption on the other hand must be adjusted to take account of the structural changes recorded on the basis of statistical data : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 1 of Regulation (EEC) No 2033/85 is hereby amended as follows :  the following line is added to (a) : 'Netherlands 11 979',  the following line is added to (b) : 'Netherlands 95'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27 . 5 . 1985, p. 5 . (3) OJ No L 90, 1 . 4 . 1984, p. 13 . (4) OJ No L 137, 27 . 5 . 1985, p . 12 . Is) OJ No L 192, 24. 7. 1985, p . 9 . (6) OJ No L 278 , 18 . 10 . 1985, p . 9 .